Citation Nr: 0317056	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  95-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1972 to 
September 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision from the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim of entitlement to 
service connection for a nervous disability, then 
characterized as schizophrenia.  

In August 2000, the Board reopened the claim and remanded the 
case to obtain additional medical records and a VA 
examination and medical opinion.  The issue of entitlement to 
service connection for schizophrenia is now before the Board 
for appellate review.  


FINDING OF FACT

The March 2003 VA examiner opined that chronic schizophrenia 
had onset during childhood and that in-service manifestations 
of schizophrenia were due to the normal progress of the 
preexisting schizophrenia.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 4.125 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West 2002).  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service department records, 
which confirmed that the veteran did not serve in Vietnam.  
The RO also obtained the available service medical records 
and medical records from the identified health care 
providers, including prison medical records and voluminous VA 
medical records.  As mandated by the August 2000 Board 
remand, the RO requested and obtained the veteran's Social 
Security Disability records, and the veteran received a VA 
psychiatric examination and medical opinion in March 2003.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at a July 2000 hearing before the travel Board.  
The August 2000 Board remand, the RO's April 2001 letter, and 
the May 2003 supplemental statement of the case informed the 
veteran of the applicable laws and regulations, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to service connection for schizophrenia

For the veteran to establish service connection for 
schizophrenia, the evidence must demonstrate that 
schizophrenia was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of current schizophrenia, show manifestation 
of schizophrenia during service, and provide a medical 
opinion relating current schizophrenia to the in-service 
manifestation of schizophrenia.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Presumptive service connection 
is available for schizophrenia, as a chronic psychosis, if 
schizophrenia manifested to a compensable degree within one 
year from the date of separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307(a)(3), 3.309(a) (2002).  

It is undisputed that the veteran has current schizophrenia.  
A valid claim requires proof of present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 4.125.  
At the most recent mental disorders examination in March 
2003, the VA examiner stated an Axis I diagnosis of chronic 
paranoid schizophrenia and undifferentiated schizophrenia 
since childhood.  

Service medical records show that the veteran was initially 
presumed sound at enlistment, but clear and unmistakable 
evidence demonstrates that schizophrenia preexisted service.  
The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The veteran was initially presumed sound at enlistment 
because his psychiatric health was deemed normal and he 
denied a history of nervous trouble of any sort at the 
October 1972 enlistment examination.  The presumption of 
soundness at enlistment is rebutted because clear and 
unmistakable evidence demonstrates that schizophrenia existed 
for several years before service.  As a child in October 
1964, the veteran was admitted to a state hospital with a 
seven-year history of schizophrenia.  He was transferred to 
three other state mental hospitals, and when he reached age 
18, he left without consent and did not return.  At his 
irregular discharge, the diagnosis was childhood type 
schizophrenia.  The veteran's childhood medical records 
clearly and unmistakably show that he suffered from 
schizophrenia for several years before service.  The March 
2003 VA examiner also opined that chronic schizophrenia had 
onset in the veteran's childhood.  

Because it clearly and unmistakably preexisted active 
service, schizophrenia could not have been incurred in 
service or within the first year after service.  The veteran 
is now left to show that preexisting schizophrenia was 
aggravated by an event in active service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b).  

The veteran claims that preexisting schizophrenia increased 
in severity in service because it was in remission until he 
was stabbed while serving in the Panama Canal Zone.  The 
veteran asserts that the reoccurrence of schizophrenia 
following the stabbing is enough to establish service 
connection under the doctrine of aggravation.  

A presumption of aggravation applies in this case because 
service medical records document in-service manifestation of 
schizophrenia.  According to a June 1973 military examination 
report, the veteran satisfactorily completed basic training 
before he was assigned to the Panama Canal Zone.  He was in 
the Zone for only a few weeks, but he got into a lot of 
trouble.  He was apprehended by military police on at least 
two occasions for intoxication and fighting.  In a third 
incident, another soldier stabbed him and attempted to steal 
three music albums.  Afterwards, the veteran appeared so 
quiet and withdrawn that his commanding officer referred him 
to a military psychiatrist.  The veteran was admitted to a 
psychiatric hospital for three weeks and eventually 
transferred to a stateside military hospital for further 
evaluation.  In July 1973, the veteran became angry when the 
television and lights were turned off for the night in the 
ward.  As he had done at age 18, he left the ward without 
consent, but this time, he was returned by military police.  
The diagnosis was paranoid type schizophrenia.  A September 
1973 Medical Examination Board found the veteran medically 
unfit for service due to moderate, chronic, undifferentiated 
type schizophrenia.  A September 1973 discharge examination 
report acknowledged that the veteran's psychiatric health was 
abnormal, and the summary of defects and diagnoses included 
chronic undifferentiated type schizophrenia.  

Service medical records support a presumption of aggravation, 
but clear and unmistakable evidence rebuts the presumption.  
The March 2003 VA examiner opined that the remission of 
schizophrenia symptoms just before service was not long and 
that the reoccurrence of schizophrenia in service was 
expected in the natural progress of the disability.  While 
possible that the stabbing in service could have exacerbated 
the veteran's schizophrenia, just as any trauma could, the 
March 2003 VA examiner noted the two previous aggressive, 
impulsive events in service before the stabbing.  Because the 
veteran's behavioral disturbances were consistent in severity 
following the three incidents, the VA examiner opined that 
the veteran's schizophrenia had not been aggravated in 
service.  Instead, the March 2003 VA examiner found it more 
likely that the reoccurrence of schizophrenia in service was 
consistent with the severity of regular reoccurrences of 
schizophrenia since the veteran's early childhood.  

Clear and unmistakable evidence, in the form of the March 
2003 VA medical opinion, rebuts the presumption of 
aggravation, and there are no medical opinions in the claims 
folder to challenge that opinion.  The veteran believes that 
the stabbing incident in service aggravated his childhood 
schizophrenia, but he is a layperson without medical 
expertise.  Therefore, he is not competent to relate his 
current schizophrenia to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Voluminous post-
service medical records for the thirty years after service 
painstakingly document the veteran's psychiatric health but 
offer no medical opinion to show aggravation in service.  

Presumptive service connection cannot be established because 
the March 2003 VA examiner also found no aggravation of 
schizophrenia in the year following separation from service.  
The veteran attributes his 20-year incarceration for armed 
robbery and manslaughter to aggravation of schizophrenia in 
the first year after service, but the March 2003 VA examiner 
found no relationship between the veteran's schizophrenia and 
criminal activity.  

The in-service manifestation of schizophrenia was due to the 
normal progress of the preexisting schizophrenia.  Therefore, 
entitlement to service connection is not in order.  See 
38 C.F.R. §§ 3.303, 3.306; Pond v. West, 12 Vet. App. 341, 
346 (1999).  A preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  



ORDER

Entitlement to service connection for schizophrenia is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

